OPINION OP THE COURT BRATTON, J. On September 30, 1921, the appellee, Geo. 0. Owsley, presented his petition to the district attorney of the Seventh judicial district seeking relief against the payment of certain taxes, which he claimed to have been wrongfully and erroneously assessed against him during the years 1919 and 1920. Such petition was accepted by the district attorney and presented to the court. The State Tax Commission moved to dismiss tbe same because it was not presented within the time required by law. This motion was overruled, and the petition sustained, from which judgment this appeal has been perfected. The questions involved in this cause are identical with those involved in the case of State Tax Commission v. Powers & Scroggins, 218 Pac. 186, this day decided. Following our decision there rendered, the judgment should be reversed, and the cause remanded, with directions to dismiss the petition; and it is so ordered. * PARKER, C. J., and BOTTS, J., concur.